o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-141104-14 uil the honorable tammy baldwin united_states senator west mifflin street suite madison wi attention dear senator baldwin i am responding to your inquiry dated date which you wrote on behalf of your constituent she wrote about needing to take a distribution from her sec_457 eligible_plan to pay for certain needed repairs to her home the plan_administrator denied her request for an unforeseeable_emergency withdrawal she asked if the tax laws prohibit such withdrawals in situations like hers you can find the rules applying to distributions from sec_457 eligible plans for unforeseeable emergencies in sec_1_457-6 of the income_tax regulations in this context an unforeseeable_emergency is a severe financial hardship of the participant resulting from ------------------------ ----------------- an illness or accident the loss of the participant’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner’s insurance such as damage resulting from a natural disaster or a similar extraordinary and unforeseeable circumstances resulting from events beyond the control of the participant the facts and circumstances of each case determine if a particular financial hardship meets one of these standards if the participant receives reimbursement or another form of compensation_for the emergency then the participant cannot receive an emergency distribution conex-141104-14 in addition an emergency distribution may not be made if the participant could liquidate other assets to cover the costs of the emergency assuming such liquidation would not itself cause severe financial hardship the regulations also require that any distribution due to unforeseeable_emergency be limited to an amount reasonably necessary to satisfy the emergency need unlike qualified_retirement_plans distributions for unforeseeable emergencies from sec_457 eligible plans are not subject_to the percent addition_to_tax for early_withdrawals under sec_72 of the internal_revenue_code because sec_457 eligible_plan distributions for these emergencies are not subject_to the early withdrawal addition_to_tax the regulations require that plan administrators limit the distribution to the amount reasonably necessary to satisfy the emergency need see sec_1_457-6 of the income_tax regulations administrators request receipts and similar documentation both to verify that the emergency imposes a severe financial hardship on the participant and to ensure that the distribution is limited to an amount that would reasonably satisfy the participant’s need it is up to the plan_administrator to determine based on the relevant facts and circumstances if the need to rewire a home and purchase a new air conditioning unit constitutes an extraordinary and unforeseeable circumstance resulting from events beyond one’s control as this type of hardship does not appear to have resulted from illness or accident nor from the loss of property due to casualty the plan_administrator may require sure that the amount distributed is limited to the amount reasonably necessary to satisfy the emergency i hope this information is helpful if you have questions please call me ------------------ john t ricotta branch chief qualified_plans branch employee_benefits tax exempt and government entities to produce receipts to substantiate the hardship and to make ----- ------------ ---------------- --------------- sincerely at or
